Case 6:19-mj-00046-JDP Document1 Filed 08/08/19 Page 1of3

LED

United States District Court “°°°”®

CLERK, U.S. DISTRICT COURT
Eastern District of California EASTERN DISTRICT OF FCA A
BY rr
DEPUTY CLERK

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
Vv.
SHANE AUSTIN MOORE DOCKET NUMBER:

6:19-MJ-00046-JDP

I, legal officer Susan St. Vincent, the undersigned complainant, being duly sworn state the
following is true and correct to the best of my knowledge and belief. In Yosemite National Park,
in the Eastern District of California, Shane Austin MOORE, did:

Count 1: Drive a motor vehicle at any time when his driving privilege was revoked or

suspended for a previous DUI in violation of Title 36 Code of Federal Regulations § 4.2(b);
California Vehicle Code § 14601.2(a)

Maximum penalty: 6 months imprisonment and/or $5,000 fine

Count 2: Carry an open container of alcoholic beverage within a motor vehicle in violation
of Title 36 Code of Federal Regulations § 4.14(b)

Maximum penalty: 6 months imprisonment and/or $5,000 fine

Count 3: Operate a vehicle at a speed in excess of the speed limit in violation of Title 36
Code of Federal Regulations § 4.21(c)

Maximum penalty: 6 months imprisonment and/or $5,000 fine

Count 4: Possess a controlled substance (marijuana) in violation of Title 36 Code of
Federal Regulations § 2.35(b)(2)

Maximum penalty: 6 months imprisonment and/or $5,000 fine

Count 5: Possess an opium pipe or any device, contrivance, instrument, or paraphernalia

used for unlawfully injecting or smoking a controlled substance in violation of Title 18
U.S.C. § 13; California Health and Safety Code § 11364(a)

Maximum penalty: 6 months imprisonment and/or $1,000 fine

I further state I am the legal officer and this complaint is based on the following facts and
information supplied to me by National Park Service Law Enforcement Rangers.

Speedy Trial Act Applies: No USS. v. Shane Austin MOORE

Criminal Complaint

Page 1 of 3
Case 6:19-mj-00046-JDP Document1 Filed 08/08/19 Page 2 of 3

On September 2, 2017, at approximately 9:50 p.m., in Yosemite National Park, Ranger Andrew

Mankus observed a black Nissan sedan traveling eastbound near Gaylor Pit on Tioga Rd. As he

followed the vehicle, Ranger Mankus observed the vehicle traveling approximately 35 miles per
hour in the 45 mile per hour zone and weaving within its lane several times.

As the vehicle approached Tioga Pass, it entered a 25 mile per hour zone. Ranger Mankus
observed no slowdown and visually estimated the vehicle to be traveling at 35 miles per hour.
Ranger Mankus confirmed the vehicle’s speed to be 35 miles per hour using Kustom Signals

RADAR unit # XE-17418. The radar unit was found to be working accurately before and after
this encounter.

Ranger Mankus conducted a traffic stop and contacted the driver, later identified as Shane Austin
MOORE. Ranger Mankus asked for MOORE’s driver’s license. MOORE stated that his license
was suspended; Yosemite dispatch confirmed that his license was suspended for driving under the
influence of alcohol. MOORE appeared sweaty, had red eyes, and answered questions slowly.

Ranger Mankus noticed an open bottle of alcoholic beverage on the rear passenger floor board of
MOORE’s vehicle. When Mankus asked if there was any alcohol in the vehicle MOORE said no.
His passenger stated that there was alcohol in the vehicle.

MOORE initially stated that he had not had any alcohol or drugs. MOORE later admitted that he

had used heroin approximately 16 hours prior to this stop and that he had used methamphetamines
approximately six days ago.

A vehicle search was conducted due to the open container of alcohol. MOORE stated that there
was only one knife in the vehicle and nothing else. He further stated that all items in the vehicle
were his and that it was his vehicle. The following items were located during the search:

e 16.2 grams of marijuana located in two bags, one under the driver’s seat and one in
the center console

1 methamphetamine pipe located in the inside driver’s door handle

6 hypodermic needles located under the driver’s seat

1 metal spoon that had burn marks and residue consistent with heroin use

1 750 mL bottle of Jack Daniels Tennessee Fire alcoholic beverage with
approximately % total volume remaining.

MOORE was placed under arrest. During a search of his person an orange plastic cap was found
in one of his pockets that was of the same type used on the hypodermic needles found under his
seat. He initially said the needles were not his but later admitted that he used them to inject
heroin. He admitted that all the other items located during the search were his.

MOORE consented to an evidentiary blood draw. The results showed that MOORE was positive
for methamphetamines and opiates.
Speedy Trial Act Applies: No U.S. v. Shane Austin MOORE

Criminal Complaint

Page 2 of 3
Case 6:19-mj-00046-JDP Document1 Filed 08/08/19 Page 3 of 3

I declare under penalty of perjury the information which I have set forth above and on the face of
this criminal complaint is true to the best of my knowledge.

Sis *. SLA
Date Susan St. Vincent
Legal Officer
Yosemite National Park, CA

Sworn to before me and subscribed in my presence in) Kosemite National Park, California.

3}c}i4 Le

Date Hénprable Jerémy D. Peterson
United States Magistrate Judge
Eastern District of California

 

Speedy Trial Act Applies: No U.S. v. Shane Austin MOORE
Criminal Complaint

Page 3 of 3
